DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 69-72, 77-78, 83-97 are currently pending in the present application, claims 69-72 and 86-97 are withdrawn from consideration.  Applicant timely traversed the restriction (election) requirement in the reply filed on 12-4-2019. The restriction requirement of record was made final and is recognized as valid and is therefore maintained as previously described. Applicant is reminded that once all claims directed to the elected invention are in condition for allowance, the propriety of the restriction requirement and potential for rejoinder of claims directed to non-elected inventions will be reconsidered (see MPEP 821.04). 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-16-2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 77-78 and 83-84   are rejected under 35 U.S.C. 103 as being unpatentable over Greenburg et al (WO9818809), and further in view of Fox et al (US20090203104A1) and June et al (WO2012079000A1). Amended claim 77 describes a chimeric antigen receptor comprising an antigen recognition moiety which comprises amino acid sequence of SEQ ID NO: 8 and a hinge region selected from CD8 hinge or CD28 hinge. Greenburg et al teaches the use of a nucleic acid encoding a chimeric immune (antigen) receptor consisting of an antigen recognition moiety which consists of a scFv cc49 directed to the TAG-72 mucin antigen (abstract, Fig1, 2). The scFv cc49 VH and VL chains are linked via a hinge region via linker consisting of amino acids (G4S) x3 (Fig2). This molecular domain is further linked to the entire protein via a hinge region, a Trans-Membrane (TM) domain and a signaling domain (a “T cell activation moiety”) consisting of a CD3 zeta domain (Fig1). The encoded molecular construct amounts to a first generation chimeric antigen receptor construct targeting the emergent cancer antigen TAG-72. More broadly the disclosure of Greenburg describes that the extracellular domain of a CAR which targets TAG-72 may comprise a portion or derivative (for example a scFv fragment as preferred) of an antibody 4Ser)x3 as was used typically for the cc49 scFv. This particular 15 amino acid length spacer is therefore disclosed as appropriate for use with the broader scFv of the invention of Greenburg. The disclosure of Fox et al teaches improved deimmunized/humanized cc49 molecules wherein the murine cc49 SEQ ID NO: 2 is modified at the residues heavy chain V80L and light chain S5T, A53T, and K79E, (Fox 007-009) and this represents SEQ ID NO:8 of the instant application. Considering the disclosure of Fox with respect to the modified scFv one of ordinary skill in the art would be motivated to substitute this updated cc49 scFv for the scFv utilized in the chimeric antigen receptor of Greenburg for the achieve improved characteristics disclosed by Fox below.
Fox et al created antibody/enzyme conjugate fusion molecules between native cc49 scFv which binds to TAG-72 and an enzyme beta-lactamase (Fox 0041, 0047). The SEQ ID NO: 6 (TAB2.1) (Fox 0147 example 1) is the native non-mutated version of cc49 linked to the non-mutated version of the selected enzyme BLA. Looking to Score one can see that the alignment of the SEQ ID NO: 6 (Fox et al) and SEQ ID NO: 8 (present Application) results in an identical match except for 4 point mutations. However, Fox et al. teaches creating these same point mutations found in SEQ ID NO: 8 to achieve increased affinity (the residues are identified by Fox as heavy chain V80L and 
Greenburg does not teach a CD28 or CD8 hinge, as recited in amended claim 77, nor does it teach a 4-1BB or CD28 signaling domain as in claim 78 or claim 83 respectively. 
 The disclosure of June describes CD19 directed chimeric antigen receptors which comprise a human CD8a hinge and transmembrane domain, and human 4-1BB and CD3 zeta signalling domains (p11, 1-5, p13, p31). With respect to claim 78, Greenburg discloses chimeric antigen receptor which utilizes a singular CD3 zeta signalling domain while June et al discloses the 4-1BB molecule as an additional T cell activation moiety. Later generations of chimeric antigen receptors are found to utilize the 4-1BB signaling component. One example of this is the disclosure of June et al, which describe that the signaling domain can comprise the intracellular sequence of 4-1BB as a portion of the signaling domain of a chimeric antigen receptor (SEQ ID NO: 23, June et al p33, lines 20-30). The 4-1BB as a whole molecule is described as a costimulatory molecule that in its native form mediates the transfer of a “second signal through the T cell receptor-peptide MHC complex. This second signal is described as being important for the full functioning of the activated T cell, functioning encompassing proliferation of said cell, secretion of cytokines and or the upregulation and downregulation of key molecules (June et al. p18, 5-29). Therefore it would have been obvious at the time of claimed priority, for the reasons cited above, to utilize a nucleic acid encoding the signaling portion of the 4-1BB molecule in the construction of a chimeric antigen receptor as instantly claimed. Similarly with respect to claim 83 the disclosure of June et al describes additional  signalling domains that may be utilized with chimeric antigen receptors which may include the CD28 signalling domain (June p49 2-5, p33 9-15). It would have therefore been obvious at the time of claimed priority to utilize these supplementary signalling domains for the added benefits of enhanced T cell responses as described in the disclosure of June detailed above. 

Response to Arguments 35 U.S.C §103
	In addition to amendments to the previously presented and examined claims the applicant has entered arguments with respect to previous rejections of claims with respect to the references of McGuinness and Fox and additionally June et al. The initial arguments presented are with respect to the specific antigen binding moiety of the chimeric antigen receptor with secondary arguments presented with respect to the hinge region of the CAR. 
Antigen recognition moiety as claimed (SEQ ID NO: 8). 
	In initial arguments the applicant presents that the invention provides improvements compared with the CAR disclosed in McGuinness (Greenburg as a preferred embodiment). Applicant further argues that the disclosure of McGuinness describes a humanized cc49 scFv molecule that differs from that of the SEQ ID NO: 8 by 26 amino acids. However in reply it is noted that while the disclosure of McGuinness singularly utilizes this molecule, the disclosure of Greenburg contemplates and describes that other variations of the cc49 molecule may be need not be 30 amino acids in length” and in fact for instance the use of a 15 amino acid (G4S)x3 linker in the disclosed SEQ ID NO: 24 (Fox 0058). Fox clearly therefore discloses a version of the TAB 2.5 molecule for instance which would utilize a 15 amino acid (G4S) x3 linker between the VH and VL scFv components. Fox therefore specifically discloses the use of this exact linker length and composition, and it is clear that the disclosure of Fox that the (G4S) x3 linker is contemplated and suggested by Fox as well as McGuinness (p167 fig 1) (Greenburg p11 27-33). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 
Hinge region as claimed	
In a second argument the applicant describes that the disclosure of McGuinness (Greenburg) and Fox, as modified by June for instance does not make obvious the use of a CD8 hinge region for instance as a component of a CAR fusion protein. In reply it is found that June et al clearly discloses the use of a CD8 hinge moiety as a preferable modular component of an updated disclosed CAR molecule as described above. It is therefore the combination of these references and the concepts and modular components disclosed therein which render the . 
Conclusion
Summary: No claims are allowed. 
Claim 85 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644